369 F.2d 404
Donovan Edward RUBY, Appellant,v.SECRETARY OF the UNITED STATES NAVY, Appellee.
No. 20473.
United States Court of Appeals Ninth Circuit.
December 19, 1966.

Appeal from the United States District Court for the Northern District of California, Northern Division; Albert C. Wollenberg, Judge.


1
See also 9 Cir., 365 F.2d 385.


2
Donovan Edward Ruby, in pro. per.


3
Cecil F. Poole, U. S. Atty., Jerry K. Cimmet, Asst. U. S. Atty., San Francisco, Cal., for appellee.


4
Before JERTBERG and DUNIWAY, Circuit Judges, and CROCKER, District Judge.

PER CURIAM:

5
The motion of the United States to affirm is granted, and the judgment appealed from is affirmed.